Exhibit 77(q) Exhibits (a)(1) Establishment and Designation of Shares dated January 23, 2009 regarding the addition of Class S2 shares - Filed as an exhibit to Post-Effective Amendment No.39 to the Registrant’s Registration Statement on FormN-1A on February 20, 2009 and incorporated herein by reference. (a)(2) Unanimous Written Consent regarding fixing the number of Trustees at 10. - Filed herein. (a)(3) Certificate of Amendment dated May 1 regarding the removal of the “VP” designation from the names of the - Filed as an exhibit to Post-Effective Amendment No.40 to the Registrant’s Registration Statement on FormN-1A on April 29, 2009 and incorporated herein by reference.
